Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 38-110 are pending from applicant’s prior preliminary amendment of 4/11/2019.

2. Applicant’s election of Group I, directed to various methods using an FcRn affinity column that includes a non-covalent complex of FcRn and beta-2-microglobulin as a ligand with a positive linear pH gradient, as well as to screening a library of modified antibodies using the column for the particular intended use as well as the human wild-type neonatal Fc receptor and the human wild beta 2-microboulin each independently of each other with 1-10 amino acid residue modifications in the reply to the restriction requirement of 4/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3. Claims 38-69 and 86-110 are accordingly withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected species/inventions.

4. Claim 70-85 are accordingly under consideration in the instant application. 

5.  Applicant’s IDSs, submitted on 6/10/2019, 6/28/2019, 9/27/2019, 2/21/2020, 8/10/2020, 2/4/2021 and 4/9/2021, are acknowledged and have been considered.

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7. Claims 70, 72, 74- 78, 80 and 83-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gastinel et al. (US 5,623,053) and McDonnell (WO2010/048313), in view of Bolton et al. (US 2013/0084648, IDS Ref. of 9/27/2019), Farrington et al. (WO2005/047327) and Umana et al. (US 2004/0072290.

With respect to base claims 70 and 78, Gastinel teaches a soluble Fc receptor termed “pHsFcR” which is a combination of a truncated heavy chain of FcRn which excludes the transmembrane domain of said heavy chain and beta2 macroglobulin (column 7, lines 60-63; column 8, lines 55-57; column 10, lines 34-50; example 2) and has a pH determinable binding capability for an antibody (abstract). 

Gastinel teaches that the construct can be attached to a surface and used to isolate/purify antibody from a mixture (column 6, lines 65-67 and spanning to column 7, lines 1-2). 

As the specification as filed at p. 63, lines 23-25 discloses a soluble extracellular domain of FcRn co-expressed with beta 2 microglobulin as within the scope of the currently claimed "neonatal soluble receptor (FCRn) and beta-2-microglobulin (b2m), the construct of Gastinel is considered to meet the currently claimed “immobilized non-covalent complex of a neonatal Fc receptor (FcRN) and beta-2-microglobulin (b2m) as an affinity chromatography ligand”

Gastinel does not specifically recite that the sFcRn which is attached to the soluble support is used to screen a library of modified antibodies that include at least an FcRn binding portion of an Fc region for those modified antibodies (claim 70). However, the intended use for the construct does not distinguish the construct in the art.  See e.g. MPEP § 2114.

Because Gastinel teaches that the FcRn binds to the Fc portion of antibodies at a pH ranging from about 6.0 to about 6.5 and releases the antibodies at a pH ranging from about 7.5 to about 8.0 (column 7, lines 44-45), the “FcRn-binding portion of the Fc-region” is considered to “exhibit altered binding to the neonatal Fc receptor” as in claim 78. 

With respect to claim 74, Gastinel as noted supra teaches that the construct can be attached to a surface. 

With respect to claim 70, McDonnell also teaches a method of purifying an Fc containing protein such as an antibody using a soluble neonatal Fc receptor (sFcRn) (abstract; ¶29). 

McDonnel teaches that the term “sFcRn” means at least a portion of the extracellular region of the neonatal Fc receptor alpha chain polypeptide and an associated beta2m polypeptide whether said polypeptides are covalently or non-covalently associated (¶40). 

As the specification as filed at p. 63, lines 23-25 discloses a soluble extracellular domain of FcRn co-expressed with beta 2 microglobulin as within the scope of the currently claimed "neonatal 

McDonnell teaches that the sFcRn can be affixed to an absorbent surface for purifying the Fc containing protein (¶47). 

McDonnel does not specifically recite that the sFcRn which is attached to the soluble support is used to screen a library of modified antibodies that include at least an FcRn binding portion of an Fc region for those modified antibodies. However, the intended use for the construct does not distinguish the construct in the art.  See e.g. MPEP § 2114.

With respect to claims 72 and 80, McDonnel teaches that a preferred embodiment for the Fc receptor is the human neonatal Fc receptor from the alpha-chain and beta2m chains (p. 11, lines 1-3), which is considered to meet the limitation “wherein the beta-2-microglobulin is from the same species as the neonatal Fc receptor”. 

With respect to claims 72 and 82, McDonnel teaches that that sFcRn is linked to a support surface (¶s12, 46, 56) and that a variety of such surfaces are known such as agarose and silica (¶9), all of which are considered to meet the limitation “”solid phase”). 

With respect to claims 77 and 85, McDonnel teaches that the term “Fc-containing protein” includes antibodies, Fc fusion proteins, whole antibody molecules, antibody fragments having an Fc region (¶29) which meet limitations in claim 77 such as “antibody fragment”. 

Differences with the claimed invention

The references teachings differ from the claimed invention in the recitation that the non-covalent complex of FcRn and b2m is used with a positive linear pH gradient (claims 70 and 78). (McDonnell teaches purifying Fc-containing proteins by binding them at or below about pH 6.5 and releases them at or above about pH 7 --¶s 48, 69). 

The references also differ in the recitation that the positive linear pH gradient is from a first pH value from about pH 3.5-7.5 and the second pH value is from about 6.0-9.5 (claims 7 and 835) and that the positive linear pH gradient is from about pH 5.5-8.8 (claims 76 and 84)

Gastinel further teaches that the construct binds to the Fc portion of the antibody at pH ranging from about 5.5-6.5 and releases the Fc portion of the antibody at pH ranging from about 7.5 to about 8.5 (column 7, lines 51-55). 

McDonnell also further teaches that because FcRn binds Fc containing proteins at or below about pH 6.5 and releases them at or above about 7.0, a particular embodiment of the invention includes the step of binding the Fc containing protein to the sFcRn linked surface at or below about pH 7 and the step of eluting the Fc containing protein at or above about pH 7.0. (¶s48, 69). 

McDonnell further teaches that because the FcRn binds Fc-containing proteins at or below about pH 6.5 and releases them at or above at about pH 7, the FcRn in the purification of Fc-containing proteins provides a much milder approach for capturing and purifying these proteins (p. 2, last 2 lines and spanning to p. 3, 1st 2 lines). 

Bolton teaches that polypeptides can be eluted from an Fc receptor medium using a gradient change in pH (¶148; claims 1 and 52). 

Umana also teaches that antibodies can be purified by Protein A affinity chromatography using linear pH gradient elution (¶108).

Bolton and Umana do not teach purification of antibodies on an FcRnFc column using a positive linear pH gradient. 

Farrington teaches purifying human monoclonal antibodies containing altered Fc region using a hFcRnFc column prepared by coupling hFcRn to NHS-activated Sepharose 4 Fast Flow media (p. 131, lines 30-33). Farrington teaches that the column was washed and bound mAbs were eluted with a pH step gradient raising the pH to 8.0 (p. 132, line 7). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a positive linear pH gradient with an affinity chromatography ligand of a non-covalent complex of neonatal Fc receptor (FcRN) and beta-2-microglobulin (b2m). 

Those of skill in the art would have had reason to do so because both Gastinel and McDonnell teach that the native FcRn-beta2m construct was known to bind antibodies which contain at least an FcRn binding portion of an Fc-region using FcRn which is bound to a solid support. Bolton further teaches that it was known in the art to use gradient changes in pH with mediums which include an Fc receptor, and Umana also teaches that linear pH gradient elution was known in the art for purification of antibodies using chromatography resins. While the combined references do not teach that the linear gradient is positive, one of skill in the art would be highly motivated to perform such as positive gradient given the teachings of Farrington that gradients for hFcRnFc columns are in the positive direction. In addition, both Gastinel and McDonnel teach that binding of the antibody to the FcRn starts at a lower pH range such as 5.5-6.5 and release from the support at the higher pH range of from about 7.5 to about 8.5. Those of skill in the art would accordingly be motivated to use a positive linear pH gradient, starting from a lower to a higher pH to release the Fc containing protein which both Gastinel and McDonnell teach that the Fc containing protein/antibody binds the FcRn column at a lower pH and is released at a higher pH. 

While the combined references do not teach that the specific positive linear pH gradient should start from about pH 5.5 to about pH 8.8 as currently claimed, Gastinel and McDonnel as noted 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

8. Claims 70-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gastinel et al. (US 5,623,053) and McDonnell (WO2010/048313), in view of Bolton et al. (US 2013/0084648, IDS Ref. of 9/27/2019) ), Farrington et al. (WO2005/047327) and Umana et al. (US 2004/0072290), as applied to claims 70, 72, 74-78, 80 and 83-85 above.

The prior art teachings of Gastinel, McDonnell, Bolton, Farrington and Umana are discussed supra.

The teachings differ in the specific recitation that “wherein the neonatal Fc receptor and the beta-2-microglobulin are the human wild-type neonatal Fc receptor and the human wild-type beta-2-microglobulin each independently of each other with 0 to 10 amino acid residues modifications (claim 73 and 81). 

McDonnel further teaches that one or both the heavy chain (alpha-chain) or light chain (beta2m) domains are modified to modulate Fc fusion protein binding. McDonnel teaches that such modification encompasses a mutation or mutations to one or both the alpha-chain or beta2m of sFcRN. (¶s56-59). McDonnell teaches that such modification to modulate Fc fusion protein binding can lead to a more efficient purification of dilute samples of Fc containing proteins of interest (¶56). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a beta-2-microglobulin and human neonatal Fc receptor of the human wild type each independently of each other with 1- to 10 amino acid residue modification in the method of purifying an Fc-containing protein such as an antibody using the SFcRn alpha non-covalently bound to teach other and attached to a solid surface as taught by Gastinel and McDonnell. 

Those of skill in the art would have had reason to do so because McDonnel that in certain embodiment’s one or both of the alpha-chain or beta2m chain of sFcRn are modified to modulate 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

copending Application No 17/158,431, in view of Gastinel et al. (US 5,623,053) and McDonnell (WO2010/048313), in view of Bolton et al. (US 2013/0084648)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending ‘431 claim the same method of using a positive linear pH gradient with an FcRn affinity chromatography column (see claim 19). The ‘431 additional claims that the pH gradient is from about pH 5.5 to about pH 8.8 (claim 23). 
While the ‘431 does not specifically recite that the FcRn affinity column includes non-covalent complex of neonatal Fc receptor (FcRn) and beta-2-microglobulin as a ligand McDonnell as noted supra teaches that FcRn consists of a heavy chain (alpha-chain) non-covalently bound to a light chain beta2-microglobulin (¶5) as noted supra. 
While the ‘431 does not specifically recite some of the other limitations found in the dependent claims of the current application such as that the beta-2-microglobulin is form the same species as the neonatal Fc receptor or that the neonatal Fc receptor and the beta-3-microglobulin are the human wild type types independently of each other with 1 to 10 amino acid residues modifications, these limitations would have been obvious to one of ordinary skill in the art in view of Gastinel and McDonnell as has been discussed supra.
11. Claims 70-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No 16/657,753, in view of Gastinel et al. (US 5,623,053) and McDonnell (WO2010/048313), in view of Bolton et al. (US 2013/0084648)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending ‘753 claim the same method of using a positive linear pH gradient with an FcRn affinity chromatography column where the chromatography is an immobilized non-covalent complex of a neonatal Fc receptor (FcRn) and beta-2-microglobulin (b2m) (see claim 5). 
The ‘753 additionally claims that the pH gradient is from about pH 5.5 to about pH 8.8 (claim 6) and that a first pH value is form pH 3.5 to pH 6.4 to a second pH value form pH 7.4 to pH 9.5 (claim 5).  

12. No claim is allowed.

13.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(i) Leach et al. Isolation from human placenta of the IgG transporter, FcRn, and localization to the syncytiotrophoblast: implications for maternal-fetal antibody transport.  J Immunol. 1996 Oct 15;157(8):3317-22.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 17, 2021						/JAMES  ROGERS/
Examiner, Art Unit 1644

/MAHER M HADDAD/           Primary Examiner, Art Unit 1644